Citation Nr: 1029328	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-33 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an effective date earlier than March 17, 2005, 
for the grant of service connection for residuals of gunshot 
wound to abdomen, to include on the basis of clear and 
unmistakable error.

2.  Entitlement to an initial rating in excess of 10 percent for 
residuals of gunshot to abdomen.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to March 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for residuals of gunshot wound to abdomen, assigning a 
10 percent disability rating, effective March 17, 2005.  In March 
2006, the Veteran filed a notice of disagreement with the 
effective date assigned.  A statement of the case was issued in 
September 2007, and a substantive appeal was received in October 
2007.  The Veteran testified at a Board hearing in June 2010; the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


FINDINGS OF FACT

1.  On May 10, 1999, the Veteran filed a claim of service 
connection for residuals of gunshot wound to abdomen, which was 
denied in an April 28, 2000 rating decision.

2.  On March 30, 2001, additional service treatment records were 
associated with the claims folder.

3.  In a September 24, 2001 rating decision, the RO denied 
entitlement to service connection for residuals of gunshot wound 
to abdomen; the Veteran did not file a notice of disagreement.

4.  On March 17, 2005, the Veteran filed a claim to reopen 
entitlement to service connection for residuals of gunshot wound 
to abdomen.

5.  The September 24, 2001 rating decision was clearly and 
unmistakably erroneous in that it contained undebatable error, 
and as a result manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  The September 24, 2001, rating decision which denied service 
connection for residuals of gunshot wound to abdomen was clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.105 (2009).

2.  An effective date of May 10, 1999, for the grant of service 
connection for residuals of gunshot wound to abdomen is 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In light of the favorable decision as it 
relates to the issue of the grant of an earlier effective date on 
the basis of CUE, no further discussion of VCAA is necessary at 
this point.  Likewise, the Court has held that the VCAA does not 
apply to CUE actions.  See Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not apply 
to CUE claims is that regulations and numerous legal precedents 
establish that a review for CUE is only upon the evidence of 
record at the time the decision was entered (with exceptions not 
applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 
43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(affirming the Court's interpretation of 38 U.S.C. § 5109A that 
RO CUE must be based upon the evidence of record at the time of 
the decision).

Criteria & Analysis

On May 10, 1999, the Veteran filed a formal claim for 
compensation for residuals of a gunshot wound to abdomen which he 
stated occurred in August 1976.  In April 2000, a rating decision 
was issued denying the claim of service connection.  The rating 
decision reflects that service treatment records were reviewed 
for the period 1983 to 1992, and referred to a service treatment 
record, specifically a September 1991 Report of Medical History, 
which reflected that the Veteran was shot with a .45 caliber gun 
in 1976 in Yongsan, Korea.  The rating decision also references 
VA letters sent to the Veteran in May and June 1999, which 
resulted in no reply from the Veteran.

In November 2000, the Veteran submitted a VA Form 21-4138 stating 
that he did not receive the May and June 1999 VA letters, noted a 
change of address, and stated that he had undergone treatment at 
the VA Medical Centers (VAMC) in Baltimore, Maryland, and Dublin, 
Georgia.  VA treatment records were associated with the claims 
folder.  Additional service treatment records dated in 1991 and 
1992 were associated with the claims folder on March 30, 2001.  

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at any 
time after a decision is issued on a claim that had not been 
associated with the claims folder when VA first decided the 
claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This 
regulation comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to VA.  Id.  In essence, the finality of any previous 
decision is vitiated by the association of additional, pertinent 
service department records, and the claim must be reconsidered.  
See id.

In a September 24, 2001 rating decision, the RO referenced VA 
treatment records dated 1992 through 1996, which noted a 1996 
complaint of sharp groin pain radiating to lower back, and the 
Veteran's report of pain intermittently since a gunshot wound in 
1976.  The RO also referenced a February 11, 1992 service 
examination which noted a gunshot wound scar on the abdomen, and 
the history portion of the examination report which noted a 
gunshot wound in 1976 in Yongsan, Korea.  The RO denied 
entitlement to service connection for residuals of gunshot wound.  
Such decision was issued to the Veteran on October 3, 2001, and 
the Veteran did not file a notice of disagreement.

In March 2005, the Veteran filed a claim of service connection 
for residuals of gunshot wound to abdomen.  In October 2005, the 
Veteran underwent a VA examination.  The examiner concluded that 
the gunshot wound to the abdomen was caused by or as a result of 
an in-service event that occurred on August 19, 1976 in Korea.  
In the December 2005 rating decision, the RO granted entitlement 
to service connection for residuals of gunshot wound to abdomen.  
In finding that service connection was warranted, the RO relied 
on the September 1991 in-service examination report which 
reflected a history of being shot with a .45 caliber gun in 1976; 
the VA treatment records; and, the VA examination report.

The Board notes that the assignment of effective dates of awards 
is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or dependency 
and indemnity compensation based on an original claim or a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

The Veteran's communication received by VA on March 17, 2005, 
constituted a claim to reopen since there was a prior final 
disallowance of his claim in September 2001.  The assigned 
effective date of March 17, 2005, corresponds to the date of 
receipt of the Veteran's request to reopen.  

The "date of the claim" means the date of the application based 
upon which benefits are awarded, not the original claim for 
service connection.  See Sears v. Principi, 16 Vet. App. 244, 
246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this 
context, it should be noted that the provisions of 38 U.S.C.A. § 
5110 also refer to the date an application is received.  While 
the term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  In this case, service 
connection was ultimately granted based on the Veteran's request 
to reopen his claim of service connection for residuals of 
gunshot wound to the abdomen received on March 17, 2005.  

The only way the Veteran could attempt to overcome the finality 
of the September 2001 decision in an attempt to gain an earlier 
effective date, is to request a revision of the decision based on 
clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) 
("a decision by the Secretary . . . is subject to revision on 
the grounds of clear and unmistakable error.  If evidence 
establishes the error, the prior decision shall be reversed or 
revised.").  In this case, while a specific claim of CUE in the 
September 2001 decision has not been alleged or adjudicated by 
the RO, the Board can infer a CUE claim per the hearing testimony 
before the Board.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
service connection, will be accepted as correct in the absence of 
clear and unmistakable error.  In order for a claim of CUE to be 
valid, there must have been an error in the prior adjudication of 
the claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must 
be "undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made, and a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, nor 
can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
It is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was clear and 
unmistakable error must be based on the record and the law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In this case, at the time of issuance of the September 24, 2001, 
rating decision the corrects facts were before the RO 
adjudicators in that the Veteran claimed that in 1976 he incurred 
a gunshot wound to the abdomen, and September 1991 and February 
1992 service examinations reflected a history of gunshot to the 
abdomen in 1976 during service, and a scar on the abdomen.  
Moreover, VA treatment records reflected the Veteran's complaints 
related to residuals of gunshot wound to the abdomen.  While the 
RO's denial in September 2001 could be viewed as a simple 
disagreement as to how the facts were weighed or evaluated, it 
actually appears that the statutory and regulatory provisions in 
effect in 2001 were incorrectly applied.  Per 38 U.S.C.A. § 1131 
and 38 C.F.R. § 3.303, service connection will be granted if it 
is shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  From the evidence of record at the time of the 
September 2001 rating decision, the evidence established that the 
Veteran incurred a gunshot wound to the abdomen in 1976 during a 
period of active service, that in the very least a disability was 
shown in the form of a scar noted on examination in February 
1992, and that the Veteran complained of residuals due to such 
wound in VA treatment records associated with the claims folder 
at the time of the September 2001 rating decision.  Thus, at the 
time of issuance of such rating decision, the Board finds that 
there was incontrovertible medical evidence that his gunshot 
wound was incurred in service and that he suffered from such 
residuals.  It is clear that if the RO had properly applied the 
service connection provisions based on the service treatment 
records on file, that such consideration would have manifestly 
changed the outcome of the decision.  The medical evidence on 
file at the time of the September 2001 decision was 
incontrovertible and undebatable that his gunshot was incurred 
during a period of active service.  

In light of the foregoing, while the Board finds that the correct 
facts were before the RO at the time of the September 2001 
adjudication, it is clear that had the RO adequately reviewed the 
medical evidence on file and appropriately applied the service 
connection regulations, it would have manifestly changed the 
outcome of the decision.  Thus, based on the following, the 
evidence supports a finding that the September 2001 rating 
determination was clearly and unmistakable erroneous in denying 
service connection for residuals of a gunshot wound.  

In light of such finding, the Board concludes that an effective 
date of May 10, 1999, is warranted for the grant of service 
connection for residuals of gunshot wound to abdomen.  


ORDER

The September 24, 2001 rating decision which denied entitlement 
to service connection for residuals of gunshot wound to abdomen 
was clearly and unmistakably erroneous.  An effective date of May 
10, 1999, is warranted for the grant of service connection for 
residuals of gunshot to abdomen.


REMAND

As discussed in the Introduction, in a December 2005 rating 
decision, the RO granted entitlement to service connection for 
residuals of gunshot wound to abdomen, and assigned a 10 percent 
disability rating.  In March 2006, the Veteran filed a notice of 
disagreement and stated that he disagreed "with the effective 
date of this claim and the amount of rating, but mainly the 
effective date..."  While the Veteran's statements mainly pertain 
to the effective date assigned, the Veteran also expressed 
disagreement with the rating assigned.  Under the circumstances, 
a statement of the case needs to be issued with regard to the 
issue of entitlement to an initial rating in excess of 10 percent 
for residuals of gunshot wound to abdomen.  Accordingly, this 
matter must be returned to the RO for appropriate consideration 
and issuance of a statement of the case with regard to such 
issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Appropriate action should be taken 
pursuant to 38 C.F.R. § 19.26 in response 
to the March 2006 notice of disagreement, 
including issuance of an appropriate 
statement of the case pertaining to the 
issue of entitlement to an initial rating 
in excess of 10 percent for residuals of 
gunshot wound to abdomen, so the Veteran 
may have the opportunity to complete the 
appeal by filing a timely substantive 
appeal. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


